         Case 17-14337          Doc 28       Filed 05/07/19 Entered 05/07/19 16:34:54                         Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Renee F Murphy                                         )            Chapter 13
                                                                 )            Case No. 17 B 14337
          Debtor(s)                                              )            Judge LaShonda A. Hunt

                                                      Notice of Motion

    Renee F Murphy                                                            Debtor A ttorney: David M Siegel
    P O Box 53609                                                             via Clerk's ECF noticing procedures
    Chicago, IL 60653


                                                                              >    Dirksen Federal Building
On May 20, 2019 at 9:00 am, I will appear at the location listed to the       >    219 South Dearborn
right, and present this motion.                                               >    Courtroom 719
                                                                              >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Wednesday, May 8, 2019.                        /s/ MARILYN O. MARSHALL
                                                                              MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On May 08, 2017, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
August 14, 2017, for a term of 36 months with payments of $275.00.

The status of the debtor's plan is:   Current Month            Cash Due           Cash Received     Payment Default
                                            24                 $6,600.00            $5,500.00          $1,100.00

A summary of the 12 most recent receipt items is set forth below:             Report Date: 05/07/2019
                                                                              Due Each Month: $275.00
                                                                              Next Pymt Due: 05/07/2019

    Date           Ref Num            Amount                              Date           Ref Num         Amount
10/09/2017          4349266000          $275.00                       12/06/2017          4500851000        $275.00
01/15/2018          4594199000          $275.00                       02/27/2018          4703564000        $275.00
03/26/2018          4777571000          $275.00                       05/04/2018          4891108000        $275.00
06/12/2018          4987213000          $275.00                       08/02/2018          5122745000        $275.00
09/24/2018          5253064000          $275.00                       11/02/2018              268767        $500.00
12/06/2018              273695          $500.00                       01/22/2019              284695      $1,200.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
